                 Case 1:20-cv-00433-SKO Document 20 Filed 12/22/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     HEATHER ELIZABETH GUNTER,                       )
14                                                   )       1:20-cv-00433-SKO
                     Plaintiff,                      )
15                                                   )
            v.                                       )       STIPULATION AND ORDER FOR AN
16                                                   )       EXTENSION OF TIME
                                                     )
17   ANDREW SAUL,                                    )       (Doc. 19)
     Commissioner of Social Security,                )
18                                                   )
                     Defendant.                      )
19
20
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that Defendant shall have a 45-day extension of time from December 21, 2020
22
     to February 4, 2021 to respond to Plaintiff’s motion for summary judgment. This is Defendant’s
23
     first request. Defendant’s counsel has several briefs due in other social security cases and is
24
     training newly hired attorneys in the office on social security disability law. Defendant’s counsel
25
     is responsible for reviewing the briefs and other assignments of a new law clerk. Defendant’s
26
     counsel additionally has to expend signifant time monitoring the status of the electronic
27
     administrive records (ecars) in three jurisditions due to covid related delays. Counsel, therefore,
28


                                                         1
                Case 1:20-cv-00433-SKO Document 20 Filed 12/22/20 Page 2 of 3



 1   requests additional time to review the record and draft the responsive motion. Defendant’s
 2   counsel apologizes to the Court and Plaintiff for this delay.
 3            This request is made in good faith with no intention to unduly delay the proceedings.
 4            The parties further stipulate that the Court’s Scheduling Order shall be modified
 5   accordingly.
 6
 7                                                 Respectfully submitted,
 8                                                 PENA & BROMBERG
 9
     Dated: December 18, 2020                      /s/ Jonathan O. Pena by Chantal R. Jenkins*
10                                                 *As authorized via email on December 18, 2020
                                                   Jonathan O. Pena
11                                                 Attorney for Plaintiff
12
13   Dated: December 18, 2020                      McGREGOR W. SCOTT
                                                   United States Attorney
14                                                 DEBORAH LEE STACHEL
15                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
16
17                                          By:    /s/ Chantal R. Jenkins
18                                                 CHANTAL R. JENKINS
                                                   Special Assistant United States Attorney
19
20
21                                                 ORDER

22            Pursuant to the parties’ stipulation (Doc. 19), and for good cause shown, IT IS ORDERED

23   that Defendant shall have an extension, up to and including February 24, 2021, to respond to

24   Plaintiff’s motion for summary judgment. All other dates in the Scheduling Order (Doc. 5) shall
25   be extended accordingly.
26
27   IT IS SO ORDERED.

28   Dated:     December 21, 2020                                    /s/   Sheila K. Oberto           .

                                                       2
     Case 1:20-cv-00433-SKO Document 20 Filed 12/22/20 Page 3 of 3


                                       UNITED STATES MAGISTRATE JUDGE
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   3
